 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   SOPHIA ELLIOTT, et al.,                             Case No. 1:17-cv-01214-LJO-SAB

10                  Plaintiffs,                          ORDER GRANTING EX PARTE MOTION
                                                         TO SUBSTITUTE REAL PARTY IN
11           v.                                          INTEREST

12   ROBERT ROSS, et al.,                                (ECF No. 37)

13                  Defendants.

14

15          On March 29, 2019, Plaintiffs filed an ex parte motion for substitution of the real party in

16 interest because Dominic Elliott, formerly a minor represented through a guardian in this action,

17 has now reached the age of eighteen. (ECF No. 37.) On April 1, 2019, the Court issued an order

18 directing Defendants to either file a statement of non-opposition, or an opposition to Plaintiffs

19 motion. (ECF No. 38.) On April 2, 2019, Defendants filed statements of non-opposition to
20 Plaintiffs’ motion. (ECF Nos. 39, 40.)

21          Although the Federal Rules of Civil Procedure do not explicitly address this situation,

22 courts have applied Rule 25, Rule 17, and Rule 19 to allow for the substitution of a minor that

23 becomes an adult during the pendency of an action. See Brooks v. District of Columbia, 841 F.

24 Supp. 2d 253, 260–61 (D.D.C. 2012) (permitting substitution of the real party in interest under

25 FRCP Rule 17(a)(3) after defendants challenged a guardian’s standing to pursue an action on

26 behalf of a plaintiff who had turned 18); Zachary M. v. Bd. of Educ. of Evanston Twp. High Sch.
27 Dist. No. 202, 829 F. Supp. 2d 649, 652 n.1 (N.D. Ill. 2011) (stating that since the minor plaintiff

28 had reached the age of majority during the pendency of the litigation and the defendants


                                                     1
 1 challenged the minor’s parents’ continued standing, “[r]ather than rule on that challenge, [the

 2 court] allowed [the minor] to substitute in as the real party in interest” pursuant to Fed. R. Civ. P.

 3 17(a)(3)); Walker v. Evans, No. 10-12596, 2011 WL 3583248 at *1 (E.D. Mich. Aug. 15, 2011)

 4 (finding that substitution of plaintiffs as real parties in interest after reaching the age of majority

 5 would be appropriate under Rule 15 or Rule 25).

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.      Dominic Elliot is substituted as the real party in interest in place of Dominic

 8                  Elliott by and through his Guardian Ad Litem, Sophia Elliott; and

 9          2.      The Clerk of the Court is DIRECTED to amend the docket to reflect the

10                  substitution.

11
     IT IS SO ORDERED.
12

13 Dated:        April 2, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
